Exhibit 10.2

 

CONSULTING AGREEMENT

 

CONSULTING AGREEMENT (the “Agreement”), made this 14th day of July, 2005 by and
between MONSTER WORLDWIDE, INC., a Delaware corporation (the “Corporation”) and
JEFFREY C. TAYLOR (“Consultant”).

 

P R E L I M I N A R Y

R E C I T A L S

 

WHEREAS, Consultant has considerable knowledge and experience in the business
conducted and to be conducted by the Corporation from time to time, including
but not limited to the business of Monster, the Corporation’s online careers
property; and

 

WHEREAS, the Corporation desires to obtain the benefit of Consultant’s special
knowledge and experience; and

 

WHEREAS, Consultant desires to serve as a consultant to the Corporation;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Corporation and Consultant hereby agree as
follows:

 

1.                                       Term.  The Corporation hereby engages
Consultant to render the consulting services as hereinafter set forth, and
Consultant hereby agrees to render such services, for a period of eighteen (18)
months (the “Term”) beginning on August 1, 2005 (the “Effective Date”).
Notwithstanding the foregoing, this Agreement shall be deemed null and void ab
initio in the event that (i) Consultant exercises any right to revocation
contemplated by Paragraph 6 of the other Agreement between the Corporation and
Consultant of even date herewith (the “Other Agreement”), (ii) the Other
Agreement is terminated by the Corporation in accordance with Paragraph 12 of
the Other Agreement, (iii) Consultant has not executed, dated and delivered the
Second Release in accordance with Paragraph 5(a) of the Other Agreement, or
(iv) there is no satisfaction of the Precondition (as defined in the Other
Agreement) on or before August 30, 2005. The Term may be extended by mutual
written agreement of the parties.

 

2.                                       Consulting Services.  The Corporation
hereby retains Consultant from and after the Effective Date to render consulting
and advisory services to the Corporation during the Term in connection with the
Business, from time to time, as, when and where the Corporation may reasonably
request.  Consultant shall use commercially reasonable efforts to render such
services from time to time as, when and where reasonably requested by the
Corporation.  The services to be performed by Consultant from time to time under
this Agreement during the Term include, but are not limited to, the following
as, when and where reasonably requested by the Corporation:

 

(a)                                  consultation regarding strategic issues and
brand-building initiatives;

 

(b)                                 speaking and promotional engagements,
including without limitation those relating to the monthly release of the
Monster Employment Index and/or relating to the Monster

 

--------------------------------------------------------------------------------


 

Interviewing and Monster Networking publications; such speaking engagements may
include appearances on CNBC, Bloomberg and other television and radio programs;

 

(c)                                  speaking at a variety of speaking
engagements, including but not limited to those which are currently scheduled;

 

(d)                                 radio and television shows promoting the
Corporation; and

 

(e)                                  participation in meetings with management,
employees, clients, investors and others.

 

The Corporation agrees that the services required of Consultant hereunder during
the Term shall not unreasonably interfere with Consultant’s primary obligations
to his proposed new business venture.

 

3.                                       Consulting Fees.  In consideration for
the services to be rendered by Consultant during the Term, the Corporation will
pay Consultant the sum of $13,888.88 per month for eighteen (18) months, the
first such payment to be made upon the satisfaction of the Precondition, if any,
and the remaining payments to be made within 5 days of the beginning of each
subsequent calendar month within the Term thereafter. In the event that this
Agreement shall be deemed null and void ab initio pursuant to Section 1 above,
Consultant shall not be entitled to any consulting fees hereunder and shall
return any such fees that may have been paid to him hereunder.

 

4.                                       Relationship of Parties.  Consultant in
the performance of the consulting services shall be deemed an independent
contractor and not an employee of the Corporation; therefore, Consultant shall
have no right or authority to assume or create any obligations on behalf of the
Corporation or to make any representations on its behalf, except with the prior
written consent of the Corporation.  Without limiting the generality of the
foregoing, the Corporation shall not be required to furnish to Consultant
vacation pay, sick leave, retirement benefits, social security, workers’
compensation, unemployment benefits or any other employee benefits.

 

5.                                       Expenses.  All ordinary and reasonable
out-of-pocket expenses incurred by Consultant in connection with the performance
of his services hereunder, including without limitation ordinary and reasonable
out-of-pocket travel expenses, shall be reimbursed to Consultant by the
Corporation only to the extent and in the event that (i) such expenses shall
have been approved in writing in advance in the particular case by the
Corporation and (ii) Consultant submits such evidence of and documentation
relating to such expenses as the Corporation may reasonably request.

 

6.                                       Termination.  The Corporation may
terminate this Agreement by written notice to Consultant in the event of:

 

(a)                                  the willful failure or gross negligence of
Consultant to perform or in performing Consultant’s duties hereunder that
continues for thirty (30) days after the Corporation has given written notice to
Consultant specifying in reasonable detail the manner

 

2

--------------------------------------------------------------------------------


 

in which Consultant has failed to perform such duties;

 

(b)                                 the determination by the Corporation that
Consultant has committed an act or acts constituting (i) dishonesty or
disloyalty with respect to the Corporation, which if capable of being cured, has
not been cured to the reasonable satisfaction of the Corporation within thirty
(30) days of the date that written notice of such dishonesty or disloyalty has
been provided to Consultant (which notice shall specify in reasonable detail the
dishonesty or disloyalty at issue) or (ii) fraud;

 

(c)                                  commission by Consultant of (i) a felony,
or (ii) any crime involving moral turpitude;

 

(d)                                 a material breach by Consultant of any of
the Restrictive Covenants (as defined below); or

 

(e)                                  a material breach by Consultant of any of
the terms or conditions of this Agreement (other than the Restrictive Covenants)
that continues for thirty (30) days after the Corporation has given written
notice to Consultant specifying in reasonable detail the manner in which
Consultant has breached the Agreement.

 

In the event of a termination pursuant to this Section 6, from and after the
effective date of the termination, the Corporation shall have no future
consulting fee or expense payment obligations (except payment of consulting fees
which have accrued through the effective date of termination and payment of
expenses incurred prior to the effective date of termination in accordance with
Section 5 above), and the Corporation shall continue to have all other rights
available hereunder (including but not limited to all rights under Sections 7,
8, 9 and 11 at law or in equity). Any termination by the Corporation hereunder
shall be effective on the date of service of the written notice called for by
this Section 6, unless a later date is specified in the Corporation’s notice, in
which case it shall be effective on such later date.

 

7.                                       Restrictive Covenants.

 

(a)                                  During the term of this Agreement and
thereafter, Consultant shall keep secret and retain in strictest confidence, and
shall not, without the prior written consent of the Corporation, furnish, make
available or disclose to any third party or use for the benefit of Consultant or
any third party, any Confidential Information.  As used in this Section 8,
“Confidential Information” shall mean any information relating to the business
or affairs of the Corporation or its Affiliates, including but not limited to
information relating to financial statements, customer identities, potential
customers, employees, suppliers, servicing methods, equipment, programs,
strategies and information, analyses, profit margins or other proprietary
information used by the Corporation or its Affiliates in connection with their
respective businesses; provided, however, that Confidential Information shall
not include information which Consultant can show (i) satisfies each of the
following three conditions: (x) was already in Consultant’s possession prior to
disclosure by the Corporation, any of its Affiliates or any other Releasee (as
defined in the Other Agreement), (y) was not in Consultant’s possession as a
result of, and was not developed by Consultant as part of, Consultant’s
employment with or provision of services to, the Corporation, Monster, Inc,
Adion, Inc., Adion Information Services, Inc., HGI

 

3

--------------------------------------------------------------------------------


 

Acquisition Corp. or any other Releasee (as defined in the Other Agreement), and
(z) was not previously assigned by Consultant to any Releasee or which
Consultant previously agreed in writing was the property of any Releasee,
(ii) is or becomes generally available to the public other than as a result of a
breach by Consultant of any of his legal, contractual, fiduciary or other
obligations to the Corporation, any of its Affiliates or any other Releasee, or
(iii) becomes available to Consultant outside the scope of his employment or
provision of services to the Corporation, any of its Affiliates or any other
Releasee on a non-confidential basis from a source other than the Corporation,
any of its Affiliates or any other Releasee, which source is not prohibited from
disclosing the information to Consultant by a legal, contractual, fiduciary or
other obligation to the Corporation, any of its Affiliates or any other
Releasee. Furthermore, in the event Consultant reasonably believes after
consultation with counsel that Consultant is required by law to disclose any
confidential information of the Corporation, any of its Affiliates or any other
Releasee, Consultant will (i) provide the Corporation prompt notice before such
disclosure in order that the Corporation or other Releasee may attempt to obtain
a protective order or other assurance that confidential treatment will be
accorded such confidential information, and (ii) cooperate with the Corporation
and the other Releasees, at the Corporation’s sole cost and expense, in
attempting to obtain such order or assurance. Consultant acknowledges that the
Confidential Information is vital, sensitive, confidential and proprietary to
the Corporation and/or its Affiliates.  As used in this Agreement, the term
“Affiliate” shall have the meaning ascribed to such term in Rule 405 of the
Securities Act of 1933, as amended, and shall include each past and present
Affiliate of such person or entity.

 

(b)                                 Without limiting the provisions of
Section 7(a) above, during the longer of (i) the Term or (ii) the periods of
time called for by the non-solicitation, confidentiality, non-competition,
nonraid and/or similar obligations of Consultant referred to in Section 8 of the
Other Agreement as modified by such Section 8 (collectively, the “Specified
Provisions”), Consultant shall comply with each and every Specified Provision.
For purposes of clarity, it is understood and agreed that in the event the
duration of the Term exceeds the duration of a particular Specified Provision,
the Specified Provision is by virtue of and for purposes of this Agreement
extended to be coextensive with the Term, but that this Agreement shall in no
way be deemed to shorten the duration of any Specified Provision or modify the
terms of the agreements in which the Specified Provisions are contained.

 

8.                                       Remedies.  Consultant acknowledges and
agrees that the covenants set forth or described in Section 7 of this Agreement
(collectively, the “Restrictive Covenants”) are reasonable and necessary for the
protection of the business interests of the Corporation and its Affiliates, that
irreparable injury will result to the Corporation and its Affiliates if
Consultant breaches any of the terms of the Restrictive Covenants, and that in
the event of Consultant’s actual or threatened breach of any such Restrictive
Covenants, the Corporation and its Affiliates will have no adequate remedy at
law.  Consultant accordingly agrees that in the event of any actual or
threatened breach by him of any of the Restrictive Covenants, the Corporation
and its Affiliates shall be entitled to immediate temporary injunctive and other
equitable relief, without bond and without the necessity of showing actual
monetary damages.  Nothing contained herein shall be construed as prohibiting
the Corporation and its Affiliates from pursuing any other remedies available to
them for such breach or threatened breach, including the recovery of damages.
The provisions of Sections 7, 8, 9 and 11 shall survive the termination or
expiration of this Agreement.

 

4

--------------------------------------------------------------------------------


 

9.                                       Ownership of Deliverables.  All
tangible and intangible material and work product provided or delivered by
Consultant under this Agreement (collectively, the “Deliverables”) will become
the property of Corporation.  It is the intention of the parties that all right,
title and interest (including without limitation copyright, patent and trade
secret rights) in and to the Deliverables or any aspect thereof shall belong
exclusively to Corporation. The parties agree that the Deliverables, insofar as
they constitute works of authorship or contributions to works of authorship,
shall be deemed works specially ordered and commissioned by the Corporation and
“works made for hire” under the United States copyright laws (17 U.S.C. §§ 101
et seq.).  If for any reason the Deliverables, or any part of them, cannot as a
matter of law constitute “works made for hire” under the United States copyright
laws, Consultant hereby assigns and agree to assign the entire copyright therein
(and all rights comprising said copyright) to the Corporation. Consultant
assigns and agrees to assign all other intellectual property rights, including
without limitation patent and trade secret rights, and all right, title and
interest in and to the Deliverables, or any aspect thereof, to Corporation.
Consultant agrees to execute, upon request by Corporation, any and all
additional documents, including assignments, necessary to effectuate the intent
of this paragraph or to confirm or register Corporation’s rights in the
Deliverables. The Deliverables, or the content thereof, shall not be used, sold,
licensed or disclosed by Consultant under any circumstances except as expressly
permitted by the Corporation in connection with Consultant’s performance of his
duties hereunder.

 

10.                                 Tax Matters.  Consultant and the Corporation
acknowledge that it is the intention of the Corporation to deduct all amounts
paid under this Agreement as ordinary and necessary business expenses for income
tax purposes.  Consultant agrees and represents that he will treat all such
amounts in a manner consistent with the foregoing.  Consultant acknowledges that
the Corporation may deduct from amounts payable to him under this Agreement any
tax withholdings and payments, if any, required by law to be so deducted.

 

11.                                 During the Term, the Corporation shall
provide Consultant with such computers, cell phones and a Blackberry, as well as
such access to email, Blackberry and data storage services of the Corporation,
in each case as the Corporation may from time to time in its reasonable
discretion deem necessary or useful for Consultant’s performance of services
herunder. Upon the earlier of the end of the Term or the Corporation’s request
therefore, Consultant shall promptly return to the Corporation any and all such
items that may have been supplied to Consultant.

 

12.                                 Notices.  All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been properly
served if (a) delivered personally, (b) delivered by courier, or (c) delivered
by certified or registered mail, return receipt requested and first class
postage prepaid, in each case to the parties at their addresses set forth below
or such other addresses as the recipient party has specified by prior written
notice to the sending party.  All such notices and communications shall be
deemed received upon the actual delivery thereof in accordance with the
foregoing.

 

5

--------------------------------------------------------------------------------


 

(a)                                  If to Consultant:

 

Jeffrey C. Taylor

c/o The Feinberg Law Group, LLC

57 River Street, Suite 204

Wellesley, MA 02481

 

with a copy to:

 

The Feinberg Law Group, LLC

57 River Street, Suite 204

Wellesley, MA 02481

Attention:  David Feinberg

 

(b)                                 If to the Corporation:

 

Monster Worldwide, Inc.

622 Third Avenue, 39th Floor

New York, NY  10017

Attention:  Andrew J. McKelvey

Myron F. Olesnyckyj

 

13.                                 Assignability.  This Agreement shall inure
to the benefit of and be binding upon the parties, their successors and
permitted assigns. Consultant may not assign this Agreement or his rights or
obligations hereunder without the prior written consent of the Corporation.

 

14.                                 Entire Agreement.  This Agreement contains
the entire agreement between the parties as to the subject matter herein and
supersedes all prior agreements and understandings relating thereto. This
Agreement may be modified only by a written instrument signed by the parties.

 

15.                                 Governing Law; Disputes. This Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of New York without giving effect to the provisions thereof regarding
conflict of laws. Any disputes arising out of or in connection with this
Agreement shall be submitted to arbitration in accordance with the applicable
provisions of the Specified Option Agreements (as defined in the Other
Agreement).

 

16.                                 Counterparts.  This Agreement may be
executed in counterparts each of which shall be deemed an original and all of
which taken together shall constitute one and the same agreement.

 

17.                                 Descriptive Headings; Interpretation.  The
descriptive headings in this Agreement are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.  The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.  The Preliminary
Recitals set forth above are incorporated by reference into this Agreement.

 

6

--------------------------------------------------------------------------------


 

18.                                 No Strict Construction.  The language used
in this Agreement will be deemed to be the language chosen by the parties hereto
to express their mutual interest, and no rule of strict construction will be
applied against any party hereto.

 

 

 

MONSTER WORLDWIDE, INC.

 

 

 

 

 

/s/ Myron Olesnyckyj

 

 

By: Myron Olesnyckyj

 

 

 

 

 

CONSULTANT:

 

 

 

 

 

/s/ Jeffrey C. Taylor

 

 

JEFFREY C. TAYLOR

 

7

--------------------------------------------------------------------------------